EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank J. Spanitz on 10/05/2021.

The application has been amended as follows: 
In claim 1, line 15, after the phrase “exterior surface”, insert “; wherein the weld is a double V-groove weld defining an interior weld mass formed at the interior surface of the sheet or sheets at the joint, and an exterior weld mass formed at the exterior surface of the sheet or sheets at the joint; and wherein the interior weld mass is widely larger than the exterior weld mass”.
In claim 12, line 6, before the word “smaller” insert “widely”, and in line 14, before the word “larger” insert “widely”.
In claim 21, line 5, before the word “smaller” insert “widely”.
In claims 7 and 8 are cancelled.
In claim 9, change the dependency from claim 7 to claim 1.
In claim 11, change the dependency from claim 11 to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 4-6, 9-12, 14-16, 21 and 22 is indicated because the prior art of record does not show or fairly suggest a method for fabricating a nuclear waste canister wherein the interior weld mass is widely larger than the exterior weld mass or wherein the weld joint has a profile comprising an exterior V-groove which is widely smaller than an interior V-groove as recited in claims 1, 12 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/05/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761